605 So. 2d 180 (1992)
Osmundo R. GONZALEZ, Appellant,
v.
MASTER FLOWERS, INC., and Florida Unemployment Appeals Commission, Appellees.
No. 92-112.
District Court of Appeal of Florida, Third District.
October 6, 1992.
Osmundo R. Gonzalez, in pro per.
John D. Maher, Tallahassee, for appellees.
Before BASKIN, COPE and GODERICH, JJ.
PER CURIAM.
We affirm the order of the Florida Unemployment Appeals Commission denying appellant unemployment compensation benefits. In a hearing to determine eligibility for unemployment compensation benefits, the appeals referee acts as the finder of *181 fact. Smith v. Krugman-Kadi, 547 So. 2d 677 (Fla. 1st DCA 1989), review denied, sub nom. Unemployment Appeals Comm'n v. Smith, 558 So. 2d 20 (Fla. 1990). "The decision of an appeals referee must be affirmed if it is supported by competent substantial evidence." Kan v. P.G. Cook Assocs., 566 So. 2d 932, 933 (Fla. 3d DCA 1990). The record discloses sufficient evidence supporting the referee's findings; accordingly, the order must be affirmed.
Affirmed.